Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 10-14 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 10-14 and 21-25
Regarding claim 10, the prior art of record, Jamalabad et al. (US 20050131570) discloses a CRM for performing a method that deposits alternate, surface improvement material on each layer near the future location of the main material surface, followed by deposition of the main material, the edges of which conform to the previously deposited and solidified alternate material, the center of the main material layers can be concave rather than the interlayer regions, provides removable structures to support the deposition of main material. The support structures provide support over main material cavities for depositing the material to form the cavity ceilings, while minimizing the time and material required to build the support structures. Minimized support structures include structures formed as columns supported by the cavity floor and angle braces to supported by the cavity walls. Some supports are supported by the side wall but not the floor, and other by the floor and not the side walls (Jamalabad, see [0018]-[0019], Fig 14A-Fig. 14C and [0076]-[0079]), Lefebvre et al. (US 20180162058) discloses a CRM for performing a method for determining a set of points to be supported for an object to be manufactured by means of an additive manufacturing method, characterised in that it comprises a step consisting of subdividing the object into successive layers, each layer corresponding to a thickness of material deposited during the manufacture of the object; and, for each layer, adding, to a set of points to be supported, points to be supported (P.sub.S) on the surface of the object that make it possible to ensure the stability of all of the sub-objects (2.sub.n), a sub-object being defined as a solid resulting from the manufacture of the i first layers (C.sub.i) of the object (Lefebvre, see [0020]-[0027]) , Eggers et al. (US 20100228369) discloses a CRM for performing a method for supporting an object made by means of stereo lithography or any other rapid prototype production method. The generation of the support begins by determining the region that requires support in each layer of the object and defines a number of support points in this region. In a next step, a support mesh is generated connected to the object using these support points. The present invention also discloses different techniques that reduce superfluous edges to further optimize the support mesh. Finally, a support is generated from this support mesh. The present invention may facilitate the generation of supports data by employing more automation and less user analysis (Eggers, see [0069]-[0073]).
However, regarding claim 10, the combination of prior arts does not describe:
projecting a previous-layer support toolpath from a higher layer of a three dimensional (3D) model of a 3D object to be manufactured by a 3D extrusion printer into a current layer of the 3D model; removing any pieces of the projected previous-layer support toolpath that are within an expanded version of a current boundary of the 3D model in the current layer to create a projected current-layer support toolpath for the current layer; generating a new support toolpath for the current layer in accordance with the expanded version of the current boundary and a previous boundary of the 3D model in the higher layer; adding a predefined increase in height to one or more portions of one or more model toolpaths for the higher layer of the 3D model, where the one or more portions of the one or more model toolpaths overlie the new support toolpath generated for the current layer; connecting the new support toolpath and the projected current-layer support toolpath, without crossing the expanded version of the current boundary, to form a connected support toolpath; overlaying the connected support toolpath with a next boundary of the 3D model in a lower layer of the 3D model; adding a predefined increase in height to one or more portions of the connected support toolpath that falls within the next boundary of the 3D model in the lower layer of the 3D model; and repeating the projecting, the removing, the generating, the adding to the one or more portions of the one or more model toolpaths, the connecting, the overlaying, and the adding to the one or more portions of the connected support toolpath, through multiple layers of the 3D model to form support toolpaths for support walls for the 3D object to be manufactured by the 3D extrusion printer

Claims 26-35
Regarding claim 26, the prior art of record, Jamalabad et al. (US 20050131570) discloses a method that deposits alternate, surface improvement material on each layer near the future location of the main material surface, followed by deposition of the main material, the edges of which conform to the previously deposited and solidified alternate material, the center of the main material layers can be concave rather than the interlayer regions, provides removable structures to support the deposition of main material. The support structures provide support over main material cavities for depositing the material to form the cavity ceilings, while minimizing the time and material required to build the support structures. Minimized support structures include structures formed as columns supported by the cavity floor and angle braces to supported by the cavity walls. Some supports are supported by the side wall but not the floor, and other by the floor and not the side walls (Jamalabad, see [0018]-[0019], Fig 14A-Fig. 14C and [0076]-[0079]), Lefebvre et al. (US 20180162058) discloses a method for determining a set of points to be supported for an object to be manufactured by means of an additive manufacturing method, characterised in that it comprises a step consisting of subdividing the object into successive layers, each layer corresponding to a thickness of material deposited during the manufacture of the object; and, for each layer, adding, to a set of points to be supported, points to be supported (P.sub.S) on the surface of the object that make it possible to ensure the stability of all of the sub-objects (2.sub.n), a sub-object being defined as a solid resulting from the manufacture of the i first layers (C.sub.i) of the object (Lefebvre, see [0020]-[0027]) , Eggers et al. (US 20100228369) discloses a method for supporting an object made by means of stereo lithography or any other rapid prototype production method. The generation of the support begins by determining the region that requires support in each layer of the object and defines a number of support points in this region. In a next step, a support mesh is generated connected to the object using these support points. The present invention also discloses different techniques that reduce superfluous edges to further optimize the support mesh. Finally, a support is generated from this support mesh. The present invention may facilitate the generation of supports data by employing more automation and less user analysis (Eggers, see [0069]-[0073]).
However, regarding claim 26, the combination of prior arts does not describe:
projecting a previous-layer support toolpath from a higher layer of a three dimensional (3D) model of a 3D object to be manufactured by a 3D extrusion printer into a current layer of the 3D model; removing any pieces of the projected previous-layer support toolpath that are within an expanded version of a current boundary of the 3D model in the current layer to create a projected current-layer support toolpath for the current layer; generating a new support toolpath for the current layer in accordance with the expanded version of the current boundary and a previous boundary of the 3D model in the higher layer; adding a predefined increase in height to one or more portions of one or more model toolpaths for the higher layer of the 3D model, where the one or more portions of the one or more model toolpaths overlie the new support toolpath generated for the current layer; connecting the new support toolpath and the projected current-layer support toolpath, without crossing the expanded version of the current boundary, to form a connected support toolpath; overlaying the connected support toolpath with a next boundary of the 3D model in a lower layer of the 3D model; adding a predefined increase in height to one or more portions of the connected support toolpath that falls within the next boundary of the 3D model in the lower layer of the 3D model; and repeating the projecting, the removing, the generating, the adding to the one or more portions of the one or more model toolpaths, the connecting, the overlaying, and the adding to the one or more portions of the connected support toolpath, through multiple layers of the 3D model to form support toolpaths for support walls for the 3D object to be manufactured by the 3D extrusion printer 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117